Citation Nr: 0900775	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  07-16 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.	Entitlement to service connection for a lung disorder.

2.	Entitlement to service connection for a stomach disorder, 
to include as secondary to service connected diabetes 
mellitus.

3.	Entitlement to service connection for peripheral 
neuropathy of the left upper extremity, to include as 
secondary to service connected diabetes mellitus.

4.	Entitlement to service connection for heart disease, to 
include as secondary to service connected diabetes 
mellitus.

5.	Entitlement to service connection for hypertension, to 
include as secondary to service connected diabetes 
mellitus.

6.	Entitlement to service connection for an eye disorder and 
loss of visual acuity, to include as secondary to service 
connected diabetes mellitus.

7.	Entitlement to an initial rating in excess of 20 percent 
for service connected diabetes mellitus.

8.	Entitlement to an initial rating in excess of 10 percent 
for service connected peripheral neuropathy of the left 
lower extremity.

9.	Entitlement to an initial rating in excess of 10 percent 
for service connected peripheral neuropathy of the right 
lower extremity.

10.	Entitlement to an initial 
compensable rating for service connected sebaceous cysts 
of the ears.


REPRESENTATION

Appellant represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1965 to 
December 1968.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2006 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, 
which granted service connection for diabetes mellitus, type 
II (evaluating it at 20 percent from January 13, 2005), 
peripheral neuropathy of the bilateral lower extremities 
(evaluating each lower extremity at 10 percent from December 
2, 2005), and status post sebaceous cyst of the bilateral 
ears (evaluated at zero percent from January 13, 2005).  At 
this time the RO also denied service connection for stomach 
problems, peripheral neuropathy of the left upper extremity, 
heart problems, hypertension, a lung condition, and loss of 
eye sight, in addition to denying entitlement to nonservice 
connected pension.  The RO issued a notice of the decision in 
March 2006, and the veteran timely filed a Notice of 
Disagreement (NOD) in May 2006 as to the denials of service 
connection and the ratings assigned.  Subsequently, in April 
2007 the RO provided a Statement of the Case (SOC), and 
thereafter, in May 2007, the veteran timely filed a 
substantive appeal.  The RO issued a Supplemental Statement 
of the Case (SSOC) in July 2007.

The veteran requested a Travel Board hearing on these 
matters, which was held in July 2007 where the veteran 
presented as a witness before the undersigned veterans law 
judge.  A transcript of the hearing is of record.

In July 2007 and August 2007 documents, the veteran 
relinquished his right to have the RO consider, in the first 
instance, any new evidence offered.  The Board accepts this 
as a valid waiver of initial RO consideration of the 
evidence.  38 C.F.R. § 20.1304(c).

With respect to the veteran's claim for service connection 
for a stomach disorder and peripheral neuropathy of the left 
upper extremity, as well as his claim for an initial 
compensable rating for his service connected sebaceous cysts 
of the bilateral ears, these aspects of the appeal are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.

In his May 2006 NOD and May 2007 statement, the veteran 
indicated that he now experiences what he believes to be 
peripheral neuropathy of the right upper extremity.  The 
Board refers this matter to the RO for further action.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of 
the information and evidence necessary to substantiate the 
claims addressed in this decision; of the information VA 
failed to provide in a timely fashion, any resulting 
prejudice has been rebutted.

2.	The veteran's service medical records are negative of any 
complaints of, treatment for, or diagnosis of a chronic or 
recurring lung disorder; while the veteran currently 
complains of shortness of breath and has been diagnosed 
with COPD and emphysema, such diagnosis arose many decades 
post-service and the medical evidence of record does not 
causally link a lung malady to the veteran's active 
service or any incident thereof; for claims filed after 
1998, service connection for a health disorder caused by 
use of tobacco products during service may not be service 
connected.  

3.	The veteran's service medical records are negative of any 
complaints of, treatment for, or diagnosis of heart 
disease, and the only medical opinion of record offers a 
negative opinion as to whether the veteran's service 
connected diabetes mellitus caused or aggravated his heart 
disease.

4.	The veteran's service medical records are negative of any 
complaints of, treatment for, or diagnosis of 
hypertension; while the veteran currently has hypertension 
the only medical opinion of record offers a negative 
opinion as to whether the veteran's service connected 
diabetes mellitus caused or aggravated his hypertension.

5.	The veteran's service medical records are negative of any 
eye injury or disorder, although defective vision was 
noted in service; the veteran currently does not have 
diabetic retinopathy or an eye disorder attributable to 
his period of active service or his service connected 
diabetes mellitus.

6.	The veteran's service connected diabetes mellitus requires 
the use of insulin and a restricted diet, but does not 
require a regulation of his activities and is not 
manifested by episodes of ketoacidosis or hypoglycemic 
reactions.

7.	The veteran's service connected peripheral neuropathy of 
the bilateral lower extremities is manifested by mild 
impairment and not by moderate or moderately severe 
impairment.  


CONCLUSIONS OF LAW

1.	Service connection for a lung disorder is not warranted.  
38 U.S.C.A. §§ 1103, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.300, 3.303 
(2008).     

2.	Service connection for heart disease, to include as 
secondary to service connected diabetes mellitus, is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.310 (2008). 

3.	Service connection for hypertension, to include as 
secondary to service connected diabetes mellitus, is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.310 (2008). 

4.	Service connection for an eye disorder and loss of visual 
acuity, to include as secondary to service connected 
diabetes mellitus, is not warranted.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.310, 4.9 (2008), VAOPGCPREC 
82-90. 

5.	The criteria for an initial rating in excess of 20 percent 
for service connected diabetes mellitus have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 									4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.119, Diagnostic Code 7913 (2008). 
6.	The criteria for an initial rating in excess of 10 percent 
for service connected peripheral neuropathy of the left 
lower extremity have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.124a, 
Diagnostic Code 8520 (2008). 

7.	The criteria for an initial rating in excess of 10 percent 
for service connected peripheral neuropathy of the right 
lower extremity have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.124a, 
Diagnostic Code 8520 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the January 
2006 and October 2006 letters sent to the veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claims, and of the information 
they failed to provide in a timely fashion, any presumed 
prejudice has been rebutted.    

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending 
before VA on or filed after" May 30, 2008, as here, 38 
C.F.R. § 3.159(b)(1) no longer requires that VA request that 
the claimant provide any evidence in his or her possession 
that pertains to the claim.  See 73 Fed. Reg. 23353, 23354 
(Apr. 30, 2008).    

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The January 2006 and October 2006 letters from the RO satisfy 
most of these mandates.  The January 2006 letter apprised the 
veteran of the type of evidence needed to substantiate his 
direct service connection claim, namely proof of: (a) an 
injury in military service or disease that began in or was 
made worse during military service, or an event in service 
causing injury or disease; (b) a current physical or mental 
disability; and (c) a relationship between the current 
disability and an injury, disease or event in service, as 
well as the type of evidence required to establish secondary 
service connection, namely proof of: (a) a current (claimed 
as secondary) mental or physical disability; (b) a service-
connected disability; and (c) that the service-connected 
disability caused or aggravated the current (claimed as 
secondary) disability.  

The October 2006 letter informed the veteran about the type 
of evidence needed to support his initial higher rating 
claims, namely evidence that the service connected 
disabilities were worse than rated.  This correspondence 
clearly disclosed VA's duty to obtain certain evidence for 
the veteran, such as medical records, employment records and 
records held by any Federal agency, provided the veteran gave 
consent and supplied enough information to enable their 
attainment.  It made clear that although VA could assist the 
veteran in obtaining these records, he carried the ultimate 
burden of ensuring that VA received all such records.  This 
letter additionally apprised the veteran that VA would 
schedule a medical examination or obtain a medical opinion 
for him if the RO determined such to be necessary to make a 
decision on the claims.  Although not required to do so, it 
also specifically asked the veteran to provide VA with any 
other supporting evidence in his possession.  The Board thus 
finds that the veteran was effectively informed to submit all 
relevant evidence in his possession, and that he received 
notice of the evidence needed to substantiate his claims, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 403; 
see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

With respect to the Dingess requirements relating to 
assignment of disability ratings and effective dates, the 
Board notes that the January 2006 and October 2006 letters 
did not apprise the veteran of all of this information.  
According to Dunlap v. Nicholson, 21 Vet. App. 112 (2007), 
however, the Court has determined that when VA has granted a 
service connection claim and the veteran thereafter raises a 
"downstream" issue, such as the initial rating or effective 
date assigned, as here, a duty to provide VCAA notification 
as to those issues does not attach because such a challenge 
does not constitute a new "claim" that would trigger VA's 
duties under the VCAA.  Dunlap, 21 Vet. App. at 117 (holding 
that "[w]hen [the claimant] filed his notice of disagreement 
after his service-connection award, his claim had been more 
than substantiated, and section 5103(a) [notice] was no 
longer required").  As the matters on appeal constitute 
issues that are "downstream" from the grants of service 
connection, according to VAOPGCPREC 8-2003 (Dec. 22, 2003), 
the RO was under no duty to provide another VCAA letter.  
Accordingly, no further notice is required with respect to 
the veteran's initial higher rating claims.

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide all of such notice to the veteran prior to 
the March 2006 RO decision that is the subject of this 
appeal.  Where such a timing error occurred, the Board must 
presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption.  Sanders, 487 F.3d at 
886, 889 (recognizing that "VCAA notice errors are reviewed 
under a prejudicial error rule" and holding that "all VCAA 
notice errors are presumed prejudicial and . . . VA has the 
burden of rebutting this presumption"); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at 891 ("this opinion 
does not . . . change the rule that reversal requires the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Mayfield, supra; 
accord Sanders, supra.  "[A]n error is not prejudicial when 
[it] did not affect 'the essential fairness of the 
[adjudication],'" see Mayfield, supra, at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra, at 889; 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.    

The Board determines that any presumed prejudice to the 
veteran as a result of the defect in timing has been 
rebutted.  The RO cured any timing defect by providing proper 
VCAA notice together with readjudication of the claims, as 
demonstrated by the July 2007 SSOC.  Prickett v. Nicholson, 
20 Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and 
readjudicating the claim in the form of an SOC to cure timing 
of notification defect).  The veteran thus was not prejudiced 
by any defect in timing, as "the purpose behind the notice 
has been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, 19 Vet. App. at 
128.       
    
b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive a June 2007 VA examination, which was thorough in 
nature and adequate for the purposes of deciding these 
claims.  Although the Board recognizes the veteran's August 
2007 assertion that the June 2007 VA examiner performed only 
a cursory examination without taking the time to review his 
claims file, the examination report demonstrates the 
opposite; that is, the June 2007 VA examiner expressly noted 
that he had reviewed the medical evidence of record and 
further outlined a detailed medical history of the veteran, 
which he gleaned from the file.  Nexus opinions were provided 
in the claims for service connection.  The Board therefore 
finds that the medical evidence of record, in totality, is 
sufficient to resolve the issues addressed in this decision, 
and the VA has no further duty to provide an examination or 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations

a. Service Connection
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, 419 F.3d at 1318; Coburn, 19 Vet. App. at 431.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

Additionally, Pursuant to 38 C.F.R. § 3.310(a), a 
"disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected."  See Evans v. West, 12 Vet. App. 22, 29 (1998) 
(noting requirements for establishing service connection on a 
secondary basis).  Thus, in order to establish a secondary 
service connection claim, the veteran must show: (1) the 
existence of a current (secondary) disability; (2) the 
existence of a service-connected disability; and (3) evidence 
that the service-connected disability proximately caused the 
secondary disability.  38 C.F.R. § 3.310(a).  A veteran may 
also establish secondary service connection by demonstrating 
that his current (secondary) disability became aggravated or 
worsened by the already service-connected disease.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (holding that "when 
aggravation of a veteran's non-service-connected [secondary] 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation"); see Libertine v. Brown 9 Vet. App. 521, 522 
(1996) ("Additional disability resulting from the 
aggravation of a non-service-connected [secondary] condition 
by a service-connected condition is also compensable under 
38 C.F.R. § 3.310(a)").  If a veteran succeeds in 
establishing service connection for a secondary condition, 
"the secondary condition shall be considered a part of the 
original condition."  38 C.F.R. § 3.310(a).  

The Board acknowledges that VA recently amended 38 C.F.R. 
§ 3.310, effective October 10, 2006.  This amendment added 
the following provision to this regulation:  "(b) 
Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level."  38 C.F.R. § 3.310 (2006).  VA amended § 
3.310 "because of a court decision [Allen v. Brown, 7 Vet. 
App. 439 (1995)] that clarified the circumstances under which 
a veteran may be compensated for an increase in the severity 
of an otherwise nonservice-connected [disability,] which is 
caused by aggravation from a service-connected 
[disability]."  71 Fed. Reg. 52744 (Sept. 7, 2006).  Thus, 
"[t]he intended effect of this amendment is to conform VA 
regulations to the [Allen] court's decision."  71 Fed. Reg. 
52744 (Sept. 7, 2006).  Because this amendment is in the 
nature of a clarifying revision, rather than a substantive 
change, and because VA clearly expressed its intent to 
conform this regulation to already-existing case law, the 
Board will employ the same analysis as it has since Allen and 
consistent with the principles contained therein, as outlined 
above.       

b. Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Additionally, the Board comments that where, as here, "there 
is no clearly expressed intent [by the veteran] to limit the 
appeal to entitlement to a specific disability rating for the 
service-connected condition, the . . . BVA [is] required to 
consider entitlement to all available ratings for that 
condition."  AB v. Brown, 6 Vet. App. 35, 39 (1993) 
(Emphasis added).  

With respect to evaluations for diabetes mellitus, 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 sets forth the pertinent rating 
criteria.  Relevant to the instant appeal, diabetes mellitus 
requiring insulin and restricted diet; or oral hypoglycemic 
agent and restricted diet, is rated 20 percent disabling.  
Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities is rated 40 percent disabling, while 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately rated, is rated 60 percent disabling.  Diabetes 
mellitus requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately rated, is rated 100 percent 
disabling.  Note (1) to Diagnostic Code 7913 provides that 
compensable complications of diabetes are to be rated 
separately unless they are part of the criteria used to 
support a 100 percent rating (under Diagnostic Code 7913).  
Noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  Note (2) 
provides that, when diabetes mellitus has been conclusively 
diagnosed, the adjudicator is not to request a glucose 
tolerance test solely for rating purposes.  38 C.F.R. § 
4.119.

With respect to peripheral neuropathy of the bilateral lower 
extremities, 38 C.F.R. § 4.124a, Diagnostic Code 8520 
provides that mild incomplete paralysis of the sciatic nerve 
is rated 10 percent disabling; moderate incomplete paralysis 
is rated 20 percent disabling; moderately severe incomplete 
paralysis is rated 40 percent disabling; and severe 
incomplete paralysis, with marked muscular atrophy, is rated 
60 percent disabling.  Complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement 
possible of muscles below the knee, flexion of knee weakened 
or (very rarely) lost, is rated 80 percent disabling.  

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when there is bilateral involvement, the VA adjudicator is to 
combine the ratings for the peripheral nerves, with 
application of the bilateral factor.  38 C.F.R. § 4.124a.    
  
c. Fenderson Appeal 
The Board recognizes the distinction between a circumstance 
where a veteran challenges an initial disability rating (a 
Fenderson appeal), as here, and where a veteran files a claim 
for an increased rating (a Francisco claim).  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (noting distinction 
between claims stemming from an original rating versus 
increased rating).  In the former case, the veteran seeks 
appellate review of the RO's initial disability rating 
because of his dissatisfaction with it; in the latter case, 
the veteran files a new claim, asking the RO to increase the 
disability rating because his disability has worsened since 
the prior rating.  See id.; see also Proscelle v. Derwinski, 
2 Vet. App. 629, 631-32 (1992) (discussing aspects of a claim 
for increased disability rating).  Thus, in the latter case, 
the veteran seeks a new, increased disability rating due to 
an alleged change in his condition, while in a Fenderson 
appeal, the veteran objects to the initial disability rating 
granted by the RO as being too low.  In either circumstance, 
the Board may assign separate ratings for separate periods of 
time based on the facts found, a practice known as "staged" 
rating.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) 
(holding that "staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings"); 
Fenderson, 12 Vet. App. at 126.  Such staged ratings 
"account[] 'for the possible dynamic nature of a disability 
while the claim works its way through the adjudication 
process.'"  Hart, supra (quoting O'Connell v. Nicholson, 21 
Vet. App. 89, 93 (2007)).  Under Fenderson, however, the 
Board gives consideration to all the evidence of record only 
from the date of the veteran's claim.  See Fenderson, supra, 
at 126, 127.

d. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis

a. Factual Background
The veteran's December 1964 Report of Medical Examination for 
Enlistment reflects a normal clinical assessment of all 
systems, except for notations that he had mild scoliosis and 
a tattoo.  At this time he had blood pressure of 120/60.  In 
his accompanying Report of Medical History the veteran stated 
that he was in good health, without complaints of eye 
trouble, shortness of breath, pain or pressure in the chest 
or stomach trouble.  

A January 1965 service medical record notes the veteran's 
complaints of stomach cramps, which was diagnosed as 
enteritis.  In February 1965 the veteran complained of chest 
pain for a few months as well as an acidic-feeling stomach.  
A February 1966 Emergency Treatment Report notes that the 
veteran had soreness in the chest.  His blood pressure was 
120/70.

 January 1965 X-rays of the chest revealed essentially 
negative results, and another clinical record noted that the 
veteran had defective, uncorrected vision.

The veteran's November 1968 Report of Medical Examination for 
Separation reflects a normal clinical evaluation of all 
systems except for a notation of mild scoliosis of the back 
and a tattoo on the arms.  He had blood pressure of 140/65.  
The service medical records are negative for a diagnosis of 
hypertension or any findings that were attributed to 
hypertension.  

In August 2001 and September 2001 the veteran complained of 
having chest pains.  An August 2001 private radiology report 
indicates that the veteran's cardiac size was within the 
upper limits of normal, and that he had some focal density at 
the base of the left lung.  The radiologist commented that 
some of the lung density could represent changes from an 
epipericardial fat pad or an early infiltrate or a more 
aggressive process.  Follow-up was recommended.  A private 
echocardiogram also performed in August 2001 disclosed that 
the veteran had a normal left ventricular size and mass with 
vigorous symmetric contraction and ejection fraction of the 
65-70 percent ranges, normal diastolic function, and minimal 
aortic sclerosis without stenosis or insufficiency.  The 
veteran also had borderline left atrial enlargement without 
mitral valve stenosis or insufficiency, as well as a heart 
murmur, and continued to have left arm tingling and aching.  
A September 2001 private medial note indicates that the 
veteran had an abnormal exercise treadmill test, but his 
heart was regular as to rate and rhythm, with lungs being 
clear without wheeze or crackle.  The veteran was assessed as 
having coronary artery disease by patient report, as well as 
gastrointestinal reflux disease (GERD).  At this time the 
veteran complained of having persistent pain and heart burn 
with cough.    

An October 2001 private cardiology report by F.C. indicates 
that the veteran had been diagnosed with hypertension a year 
earlier, and that he continued to complain of chest pain and 
accompanying left arm weakness, aching and tingling.  At this 
time the veteran's lungs were clear, and a cardiac 
examination revealed a normal PMI, S1, S2 with a systolic 
murmur.  The clinician diagnosed the veteran with recurrent 
chest discomfort, aortic sclerosis, hypertension and GERD.  

In November 2001 the veteran submitted to a coronary 
angiography with an attempted left heart catheterization.  
Tests results revealed near normal epicardial coronary 
arteries, but there was an unsuccessful attempt to cross the 
aortic valve, although the clinician noted that previous 
echocardiograms had not shown the valve to have been 
stenotic.  The clinician determined that "from a cardiac 
standpoint things look quite good with normal coronary 
arteries and normal left ventricular systolic function," and 
recommended that the veteran undergo a repeat echocardiogram 
in about 1-2 years.    

A November 2001 private medical record from Dr. J.H. 
indicates that the veteran had GERD and hypertension.  The 
veteran had been a smoker for 35 years, but had quit 
recently.    

A May 2005 EKG was normal, but the VA clinician noted that 
the veteran had possible aortic stenosis.  In June 2005 the 
veteran had a clear chest and a heart murmur.   

In a September 2005 VA medical report the veteran stated that 
he walked 10 miles per day at a rigorous rate.  His heart was 
normal as was an examination of his respiratory system.  A 
November 2005 VA echocardiogram report indicates that the 
veteran had a normal left ventricular systolic function with 
calculated LVEF of about 60-65 percent, grade I diastolic 
dysfunction, trace pulmonary regurgitation, mild aortic 
sclerosis, normal mean pulmonary artery pressure of about 25 
mmhg, and no evidence of pericardial effusion.  Another 
November 2005 VA medical note indicates that the veteran had 
emphysema.  

In VA medical notes and in statements made by the veteran in 
November 2005 and December 2005 it was documented that he 
complained of chest pain and shortness of breath.  His EKG 
appeared normal, but he was positive for heart murmur.  The 
veteran wore glasses, and the December 2005 VA examiner 
diagnosed the veteran with chronic pulmonary disease, 
recommending further evaluation in the future.   

A December 2005 VA EMG/nerve conduction study of the lower 
extremities revealed that the veteran had slowing of 
conduction velocities at the peroneal and tibial nerves, and 
needle screening EMG examination of both legs showed only a 
reduced interference pattern at the distal muscles of both 
lower limbs.  This represented an abnormal study indicative 
of peripheral neuropathy of both lower extremities.  Chest X-
rays taken at this time were normal.   

A February 2006 VA outpatient eye consultation note indicates 
that the veteran had consulted with a Dr. K., an outside 
contractor, who had found that he had no diabetic 
retinopathy.  

A February 2006 computerized problem list noted that the 
veteran had COPD, hypertension, a murmur, diabetes mellitus 
without mention of complication and diabetic neuropathies.  
Also in February 2006, the veteran continued to complain of 
chest pain, and was suspected of having coronary artery 
disease, but a Holter Monitor study was unremarkable with no 
significant arrhythmias noted.  The veteran also stated that 
he had left arm weakness and tingling that would cause him to 
drop items.    

A May 2006 VA medical note indicates that that the veteran's 
most recent echocardiogram revealed no evidence of emboli 
from a heart source, and that he had good pumping ability, 
with only a mild hear murmur.  This test also indicated that 
the veteran had no gross mass lesion or interarterial flow 
communication suggestive of a source of emboli.  There was no 
intervention necessary.    

As reflected in his January 2007 NOD, the veteran again 
conveyed that his bilateral leg disability was worse than 
rated, and that he believed that he had diabetes mellitus 
long before he was diagnosed.  At this time, he also 
requested that VA provide testing of his left arm to 
determine whether he had neuropathy associated with this 
service connected diabetes mellitus.  He stated that his acid 
reflux appeared when he had diabetes mellitus.  

In a May 2007 letter, the veteran's wife of 16 years 
indicated that the veteran's right leg would go out at times, 
and that he would drop items due to his hand or grip 
strength.  The veteran would also have to ask her to open 
jars, which he could have done before.  The veteran also 
submitted a statement in May 2007, where he indicated that he 
exercised four times daily, and that he had weak legs with 
pain.  He noted that he had left arm and right arm symptoms 
that were similar to his bilateral lower extremity symptoms.  

In June 2007 the veteran underwent a VA examination; the 
examiner reviewed the claims file.  He noted that the veteran 
had received diagnoses of diabetes mellitus and hypertension 
in 2000 or 2001, and that he had not been hospitalized for 
any hypoglycemic or ketoacidotic reactions.  In April 2006 
the veteran was negative for diabetic retinopathy, and the 
examiner noted that he had diet restrictions due to diabetes, 
but no exercise restrictions.  The veteran complained of 
tingling and burning of the lower extremities, which 
sometimes required the use of a cane for the right leg, 
although the clinician observed that the veteran could walk 
normally without it.  The veteran also reported that in the 
past year, he had begun to experience decreased strength in 
the right arm and left arm.  He denied experiencing tingling, 
burning or numbing of these extremities, but did indicate 
that he would drop things in the left hand on occasion.  The 
clinician stated that the veteran had a normal heart in 
November 2005 and February 2006, but that he was positive for 
hypertension and COPD.   

A skin examination revealed essentially normal results, and 
on HEENT examination, the veteran's eyes appeared normal on 
external observation, with normal results on very limited 
fundoscopic examination.  He was also normocephalic and 
atraumatic.  The veteran's chest was clear, and a 
cardiovascular examination revealed a regular heart rate and 
rhythm, without murmurs, rubs or gallops noted.  His PMI was 
normal, without enlargement by percussion and palpation.  A 
neurologic examination of the lower extremities was very 
patchy in that beginning at the mid-calf, the veteran had a 
mild decrease in sensation to light tough that became more 
sensitive at the dorsum of the foot, and then disappeared 
again at the distal toes, where he indicated that he could 
not feel the cotton tip or sharper prick testing.  Sharp 
sensation revealed similar, patchy results, and the veteran 
described having myalgias of the thighs, but not sensory 
deficits there.  He had 2+ deep tendon reflexes bilaterally, 
and in the left upper extremity, he did not have any sensory 
changes, with strength also being essentially normal.

Based on these data, the VA examiner determined that the 
veteran had no diabetic retinopathy or nephropathy.  He noted 
that the veteran's kidney functions have always been normal, 
and that his hypertension would therefore "not be felt to be 
secondary to the diabetes because of the normal renal 
function which is the mechanism by which this examiner feels 
the diabetes would contribute to hypertension."  The 
clinician thus concluded that "[h]is hypertension is not 
caused by the diabetes for the above rationale that diabetes 
affects the kidneys and thereby pathophysiologically would 
then cause hypertension.  In this case he has preserved renal 
function."  Additionally, the clinician concluded that 
"[f]rom a cardiovascular standpoint he does not have any 
coronary disease with a clean angiogram in 2001.  His 
echocardiographic changes have . . . been compatible with 
hypertension and not diabetes," and as for "paroxysmal 
supraventricular tachycardia this is a finding that can occur 
despite the presence of diabetes and its occurrence does not 
tend[] to be enhanced by the presence of diabetes meaning 
that it is not at least as likely as not secondary to the 
diabetes."  As for the veteran's neuropathy of the bilateral 
lower extremities, he stated that "[g]enerally there is not 
an accompanying motor component as severe as he is 
describing; unsure exactly the cause or etiology of his 
myalgias in his legs and the weakness that he feels.  This 
was not readily apparent by the electromyogram report that he 
had a motor involvement but rather a sensory neuropathy that 
is not compatible with a diabetic neuropathy at that time."  
The veteran continued to try to exercise, and in this regard, 
the examiner noted that he had not been instructed to engage 
in restrictions of exercise.    

At his July 2007 Travel Board hearing the veteran testified 
that he took insulin and oral hypoglycemic agents to treat 
his diabetes mellitus.  Hearing Transcript at 4.  He endorsed 
also having to follow a restricted diet and restriction of 
activities.  Hearing Transcript at 4.  With respect to his 
service connected peripheral neuropathy, the veteran 
indicated that he had pain for which he took medication, and 
had to use a cane to ascend stairs.  Hearing Transcript at 5-
6.  As for his ears, the veteran stated that he had scars, 
and that the cysts reappeared after 10 years; these cysts 
would be intermittently sore at times and not sore at other 
times.  Hearing Transcript at 8.  He had acid reflux, and his 
left arm had loss of strength and sharp pain.  Hearing 
Transcript at 9, 11.  The veteran also indicated that a 
civilian physician in Tennessee had treated his left arm and 
had stated that this left arm problem was positively 
associated with the veteran's diabetes mellitus.  Hearing 
Transcript at 12.  The veteran stated that since he developed 
diabetes mellitus, his eyesight had worsened, and he conveyed 
his belief that he contracted emphysema during his period of 
active service.  Hearing Transcript at 17-18.  He had 
numbness on the back of his head and ears, but stated that 
the scars on his ears were nontender.  Hearing Transcript at 
19, 22.  He endorsed having decreased grip strength.  Hearing 
Transcript at 22.   

Also in July 2007 the veteran made clear that he wanted all 
of the claims for service connection on appeal, except for 
the claim for service connection for a lung disorder, to be 
considered as secondary to service connected diabetes 
mellitus.  He noted that his exercise was limited by prudent 
behavior, and stated that his leg neuropathy had worsened 
with pain and weakness.  As for his claimed stomach disorder, 
heart disorder and hypertension, the veteran stated that 
these problems had begun after he was diagnosed with diabetes 
mellitus, and with respect to his claimed left arm 
neuropathy, the veteran further stated that a civilian doctor 
in Tennessee had diagnosed this disorder and indicated that 
it was causally linked to his diabetes mellitus.   

Subsequently, in an August 2007 statement, the veteran 
conveyed his belief that the most recent VA examination was 
"cursory at best," was too quick, and did not cover 
important issues.  He stated that the clinician who had 
performed the examination was not the originally assigned 
clinician who was supposed to perform the examination, and 
that he ignored the veteran's complaints of swelling in the 
ankles and left hand.  The veteran also asserted that the 
examiner "had no time to check my records since I was a last 
minute thing."  He also stated that he and his wife had 
attempted to go to the emergency room for treatment in 
relation to his diabetes mellitus, but that he had been able 
to resolve the issue himself.  The veteran conveyed that 
activity was complicated because of his weight gain, and that 
he exercised only two times a day.   

b. Discussion
The Board determines that the evidence weighs against the 
veteran's claim for service connection for a lung disorder.  
In particular, the veteran's service medical records are 
negative of any treatment for a chronic or recurring lung 
disorder, and although the veteran complained of soreness in 
the chest on one occasion in February 1966, this problem 
apparently had resolved, as his separation examination 
reflects a normal clinical assessment of the lungs, which 
weighs against the claim.  In addition, while the veteran has 
complained of shortness of breath and has received diagnoses 
of COPD and emphysema, his subjective complaints arose in 
2001, decades post service, as did the initial diagnoses.  
Such a large gap in time preponderates against the claim.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (en banc).  Moreover, the evidence of record does not 
contain a favorable medical opinion that would causally link 
any current lung disorder to the veteran's period of active 
service.  Additionally, as to any current effects on the 
lungs of the veteran's tobacco use during service, for claims 
filed after June 9, 1998, as here, such an illness will not 
be considered service connected on the basis that it resulted 
from injury or disease attributable to the use of tobacco 
products during service.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 
3.300.  Thus, in the absence of favorable evidence to support 
his claim for service connection for a lung disorder, the 
claim must be denied.   

The Board also concludes that the evidence preponderates 
against the veteran's claim for service connection for heart 
disease, to include as secondary to service connected 
diabetes mellitus.  The veteran's service medical records are 
negative of any complaints of, treatment for or diagnosis of 
a heart disorder, which weighs against the claim.  His 
separation examination revealed no abnormal clinical findings 
in this regard.  There is no medical evidence of heart 
disease until many years after service and there is no 
competent evidence that links a current diagnosis of heart 
disease to service.  As for whether the veteran's service 
connected diabetes mellitus either caused or aggravated his 
claimed heart malady, the only medical opinion of record, 
namely, the June 2007 VA examination report, weighs against 
the finding of such a causal relationship, and instead, 
appears to attribute any such heart problem to the veteran's 
hypertension, not his diabetes mellitus.  As there is no 
competent contrary opinion of record, service connection is 
not warranted.      

The Board determines also that the evidence preponderates 
against the veteran's claim for service connection for 
hypertension, to include as secondary to service connected 
diabetes mellitus.  The veteran's service medical records are 
negative of any complaints of, treatment for or diagnosis of 
hypertension, which weighs against the claim, and his 
separation examination revealed blood pressure within normal 
limits.  Additionally, the veteran's first diagnosis of 
hypertension arose many decades post service in 2000 or 2001, 
and this decades-long lapse in time preponderates against the 
claim.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc).  As for whether the veteran's 
service connected diabetes mellitus either caused or 
aggravated his hypertension, the only medical opinion of 
record, namely, the June 2007 VA examination report, weighs 
against a finding of such a causal relationship.  The veteran 
has presented no contrary nexus opinion, and therefore the 
claim is denied.    

The Board determines that the evidence preponderates against 
the veteran's claim for service connection for an eye 
disorder, as secondary to service connected diabetes 
mellitus.  The medical evidence of record, namely the 
February 2006 VA eye consult report as well as the June 2007 
VA examination, reveals that the veteran currently has no 
diabetic retinopathy.  Additionally, while the Board 
recognizes that the veteran had defective vision on entry to 
service, which was corrected with eye glasses, such an 
abnormality constitutes a refractive error, which does not 
qualify as a "disability" for which VA benefits may be 
awarded."  38 C.F.R. § 3.303(c); accord Terry v. Principi, 
340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. 
Nicholson, 21 Vet. App. 174, 179 (2007).  Thus, without 
evidence of a current eye disability attributable to the 
veteran's active service or his service connected diabetes 
mellitus, this claim must be denied. 

The Board also determines that the evidence weighs against 
the veteran's claim for a rating in excess of 20 percent for 
his service connected diabetes mellitus.  In particular, 
while the veteran has claimed that this disability requires a 
regulation of his activities, which would be necessary to 
attain any higher rating under Diagnostic Code 7913, 
throughout the pendency of this claim, the veteran has stated 
that he continues to exercise up to four times per day, to 
include vigorously walking up to 10 miles per day.  This 
evidence, in addition to the June 2007 VA examiner's 
conclusion that the veteran did not have to undergo a 
regulation of his activities based on his review of the 
claims file, weighs against the claim.  Accordingly the claim 
is denied.

Finally, with respect to the veteran's claims for initial 
ratings in excess of 10 percent for peripheral neuropathy of 
the lower extremities, the Board also determines that the 
evidence weighs against these claims.  As noted above, the 
veteran has continued to engage in exercise activities, which 
suggests to the Board no more than "mild" impairment of the 
lower extremities.  Additionally, while the veteran has 
endorsed feelings of tingling and burning in the lower 
extremities, and at times must use a cane to assist in 
ambulation up stairs, the June 2007 examiner observed that 
the veteran could walk sufficiently without the cane.  The 
neurological examination at this time also revealed 
"patchy" loss of sensation, which the examiner 
characterized as an overall "mild" decrease.  Such evidence 
weighs against a finding that the veteran experiences any 
more than "mild" incomplete paralysis of the nerves, and 
the veteran has presented no contrary, favorable evidence to 
support his claims for higher ratings.  Accordingly, the 
claims are denied.   




Extraschedular Ratings
As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including  
§ 3.321(b)(1), which governs extraschedular ratings.  See 
also Hupp v. Nicholson, 21 Vet. App. 342, 355 (2007).  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  There has been 
no showing by the veteran that his service-connected diabetes 
mellitus or neuropathy of either lower extremity has 
necessitated frequent hospitalizations or have caused a 
marked interference with employment beyond that contemplated 
by the rating schedule.  In the absence of such factors, the 
criteria for submission for assignment of an extraschedular 
rating for these disabilities pursuant to 38 C.F.R. § 
3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).
 
IV. Conclusion 
For the reasons stated above, the Board finds that the 
veteran's claims are not warranted.  As the preponderance of 
the evidence is against the claims, the benefit of the doubt 
doctrine does not apply to the instant case.  Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.  


ORDER

Service connection for a lung disorder is denied.

Service connection for heart disease, to include as secondary 
to service connected diabetes mellitus, is denied.

Service connection for hypertension, to include as secondary 
to service connected diabetes mellitus, is denied.

Service connection for an eye disorder and loss of visual 
acuity, to include as secondary to service connected diabetes 
mellitus, is denied.

An initial rating in excess of 20 percent for service 
connected diabetes mellitus is denied.

An initial rating in excess of 10 percent for service 
connected peripheral neuropathy of the left lower extremity 
is denied.

An initial rating in excess of 10 percent for service 
connected peripheral neuropathy of the right lower extremity 
is denied.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claims for service 
connection for peripheral neuropathy of the left upper 
extremity and a stomach disorder as well as an initial higher 
rating for his service connected bilateral ear disability.  
38 C.F.R. § 19.9 (2007).  Specifically, with respect to the 
peripheral neuropathy of the left upper extremity, the 
veteran indicated at his July 2007 Travel Board hearing that 
a private physician had diagnosed him with this disorder and 
had causally linked it to the veteran's service connected 
diabetes mellitus.  Hearing Transcript at 12.  Such favorable 
records have not yet been associated with the claims file.  
In addition the veteran has described having symptoms, such 
as tingling and loss of grip, that may be reflective of 
neuropathy, and his wife has indicated that the veteran does 
have loss of grip strength in the left hand.  The Board 
determines that the RO should attempt to acquire any 
outstanding private medical reports relating to this upper 
extremity and thereafter provide the veteran a VA examination 
of the nerves of the left upper extremity complete with nexus 
opinion, to determine whether the veteran currently has 
neuropathy of the left upper extremity, and if, so, whether 
this disorder is causally related to his service connected 
diabetes mellitus.    

In relation to the veteran's claim for service connection for 
a stomach disorder, diagnosed as GERD, he has testified that 
his malady has become worse since he developed diabetes 
mellitus.  The veteran is competent to describe such 
symptoms, see Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Washington v. Nicholson, 21 Vet. App. 191, 
195 (2007) (noting that a layperson "is competent to provide 
information regarding visible, or otherwise observable, 
symptoms of disability"), and this fact, coupled with the 
fact that the June 2007 VA examiner did not address the issue 
of possible aggravation of this disorder by the veteran's 
service connected diabetes mellitus, leads the Board to 
conclude that a new VA examination must be provided to 
address this issue.      

Finally, the Board concludes that the AMC/RO must afford the 
veteran a more through VA examination of the ears, and 
specifically, ask the clinician to determine whether the 
scars relating to the veteran's service connected sebaceous 
cysts have caused disfigurement as contemplated by 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 and other applicable Codes.  
While the June 2007 VA examiner commented that the veteran 
had a normal skin examination, with findings on the HEENT 
examination that the veteran was normocephalic and 
atraumatic, he did not comment on the nature, size and other 
characteristics of any scarring associated with the veteran's 
sebaceous cysts.  In the Board's view, with consideration of 
all of the potentially applicable Diagnostic Codes pertaining 
to the service connected sebaceous cysts (to include 
Diagnostic Codes 6207, 7800, 7804 and 7819), it determines 
that the June 2007 VA examination was inadequate for the 
purposes of deciding the claims for initial compensable 
ratings for these disabilities.  See 38 C.F.R. § 4.70.   

Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2007).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
and (c) inform the claimant about the 
information and evidence the claimant is 
expected to provide.  

The AMC/RO must also notify the veteran 
and his representative of the amendment 
to 38 C.F.R. § 3.310, effective October 
10, 2006, for the purpose of  
implementing the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis 
of the aggravation of a nonservice-
connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 
(2006).  The amendment essentially 
codifies Allen by adding language that 
requires that a baseline level of 
severity of the nonservice-connected 
disease or injury must be established by 
medical evidence created before the onset 
of aggravation.

2. The AMC/RO must attempt to obtain any 
outstanding private medical records 
identified by the veteran, to include 
private medical records from a civilian 
physician located in Tennessee, which 
reflect treatment relating to his left 
upper extremity.

3. The veteran must be afforded VA 
medical examinations for the purpose of 
determining: (1) whether he currently 
suffers from peripheral neuropathy of the 
left upper extremity, and if so, whether 
this disorder is causally related to his 
service connected diabetes mellitus; (2) 
whether the veteran has an upper 
gastrointestinal disease, to include a 
stomach disorder and gastroesophageal 
reflux disease (GERD) that is causally 
related to his service connected diabetes 
mellitus; and (3) the nature and severity 
of the veteran's service connected 
sebaceous cysts of the bilateral ears.  
The examiner(s) should review relevant 
portions of the claims file and indicate 
as such in the examination report.

Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the veteran (to 
include treatment and medication 
history), the physical examination, any 
laboratory tests that are deemed 
necessary, and any additional specialty 
examinations that are warranted, to 
include nerve conduction testing, the 
clinician(s) is requested to address the 
following issues:

(a) If the clinician determines 
that the veteran currently suffers 
from peripheral neuropathy of the 
left upper extremity, is it at 
least as likely as not (50 percent 
or greater probability) that this 
disorder was caused or aggravated 
by the veteran's service connected 
diabetes mellitus?

(b) Is it at least as likely as not 
(50 percent or greater probability) 
that any upper gastrointestinal 
disease that is present, to include 
a stomach disorder and GERD, was 
caused or aggravated by the 
veteran's service connected 
diabetes mellitus?

(c) Determine the current nature 
and severity of the veteran's 
service connected sebaceous cysts 
of the bilateral ears, to include 
any deformity, loss of substance, 
size of scarring (length and 
width), surface contour of the 
scarring (elevated or depressed on 
palpation), adherence to underlying 
tissue, and other such relevant 
factors. 

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.  

Additionally, the Board advises that 
"aggravation" is defined for legal 
purposes as a chronic worsening of the 
underlying condition, as opposed to a 
temporary flare-up of symptoms.  

If either the veteran's peripheral 
neuropathy of the left upper extremity or 
an upper gastrointestinal disease was 
aggravated by his service connected 
diabetes mellitus, to the extent that is 
possible, the examiner is requested to 
provide an opinion as to approximate 
baseline level of severity of these 
nonservice connected disorders before the 
onset of aggravation. 

The examiner is also requested to provide 
a rationale for any opinion expressed.  
The clinician is advised that if a 
conclusion cannot be reached without 
resort to speculation, s/he should so 
indicate in the examination report.  
4. Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claims.  
If any of the claims are denied or, in 
the case of the claims for higher 
ratings, are not granted to the veteran's 
satisfaction, the AMC/RO should issue an 
appropriate SSOC and provide an 
opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


